This was a case where a mortgagor conveyed his equity of redemption to trustees for the benefit of his creditors, who sold the premises at auction. A portion was sold to V. free from incum*78trances; the remainder to S. chargeable with the mortgage; who subsequently sold to F. and N. a small portion of his purchase. On a bill of foreclosure filed against the mortgagor and the purchasers, held, that the premises held by S. should be first sold, to pay the mortgage debt and costs. Secondly, the costs of V., and thirdly, the costs of F. and N. in defending. But that S. was not chargeable personally with the costs of V. In case of a deficiency, F. and N’s portion be sold first; next V’s. Reported, 2 Barb. S. C. R. 13.